





CITATION:
R. v. Riddle, 2011
          ONCA 275



DATE: 20110408



DOCKET: C51022



COURT OF APPEAL FOR ONTARIO



Rosenberg, Juriansz and LaForme JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



James Riddle



Appellant



Brian Snell, for the appellant



Tracy Kozlowski, for the respondent



Heard and endorsed:  April 5, 2011



On appeal from the decision of Justice Kenneth Pedlar of the
          Superior Court of Justice, sitting as a summary conviction appeal judge,
          dated October 20, 2006, upholding the appellants conviction entered by
          Justice P. Megginson of the Ontario Court of Justice, dated April 25, 2005.



APPEAL BOOK ENDORSEMENT



[1]

In our view, the verdict was not unreasonable. However,
    the trial judge not only did not mention the principles in
W
.(
D.)
but he did not apply that analysis
    and, for example, made no mention of the defence evidence that bore on the
    appellants culpability.

[2]

Accordingly, the appeal is allowed, the conviction set
    aside and a new trial ordered on the charge of impaired operation.


